15‐3776‐cr 
      United States v. Diaz 
       
 1                             UNITED STATES COURT OF APPEALS 
 2                                 FOR THE SECOND CIRCUIT 
 3                                     August Term, 2016 
 4                 (Argued:  November 29, 2016  Decided:  April 18, 2017) 
 5                                    Docket No. 15‐3776‐cr 

 6                                                                    
 7                                                
 8                                 UNITED STATES OF AMERICA, 
 9                                          Appellee, 

10                                              v. 

11                                          JOSE DIAZ, 
12                                     Defendant‐Appellant. 
13                                                                    
14    Before:      WALKER, SACK, and CHIN, Circuit Judges. 

15          An officer observed the defendant in an apartment‐building stairwell with 

16    an open container of alcohol, an apparent violation of New York Cityʹs open‐

17    container law.  The officer initially intended only to issue a summons for the 

18    violation, not to make an arrest.  But after discovering a firearm in the 

19    defendantʹs jacket pocket, she arrested him.  He was ultimately found guilty of 

20    possessing a firearm as a previously convicted felon, in violation of 18 U.S.C. 

21    § 922(g).  The principal question presented on appeal is whether the district court 

22    (Jesse M. Furman, Judge) erred in denying the defendantʹs motion to suppress the 
                                                                                     15‐3776‐cr 
                                                                           United States v. Diaz 
                                                                                                 
 1    gun on Fourth Amendment grounds.  We conclude that it did not because the 

 2    officer held an objectively reasonable belief that the defendant had violated the 

 3    open‐container law and the gun was discovered by means of a lawful search 

 4    incident to an arrest. 

 5          AFFIRMED.  

 6                                           ROBERT W. ALLEN (Anna M. Skotko, on the 
 7                                           brief), Assistant United States Attorney, for 
 8                                           Joon H. Kim, Acting United States Attorney 
 9                                           for the Southern District of New York, for 
10                                           Appellee. 
11                                           DANIEL HABIB, Federal Defenders of New 
12                                           York, Inc., Appeals Bureau, New York, NY, 
13                                           for Defendant‐Appellant. 
14                                           Jordan Wells, Alexis Karteron, (on the brief), 
15                                           for Amicus Curiae New York Civil Liberties 
16                                           Union Foundation. 
17    SACK, Circuit Judge: 

18          During a routine patrol of a Bronx apartment building, New York City 

19    Police Department (ʺNYPDʺ) Officer Chris Aybar observed defendant Jose Diaz 

20    sitting in a stairwell while holding a plastic cup that seemed to Aybar to smell of 

21    alcohol.  Officer Aybar initially intended only to issue Diaz a summons—not to 

22    make an arrest—for violating New Yorkʹs open‐container law.  She ordered him 

23    to stand against the wall and produce identification.  Diaz stood and then, as if to 



                                               2 
       
                                                                                     15‐3776‐cr 
                                                                           United States v. Diaz 
                                                                                                 
 1    retrieve something, fumbled with his hands in his jacket pockets and rearranged 

 2    his waistband.  Officer Aybar frisked Diaz and felt a bulge on the side of his 

 3    jacket; she opened his jacket pocket and discovered a loaded handgun.  She then 

 4    arrested Diaz, who was later found guilty, by the presiding district judge (Jesse 

 5    M. Furman, Judge) acting as trier of fact, of being a previously convicted felon in 

 6    possession of a firearm in violation of 18 U.S.C. § 922(g).  He received a sentence 

 7    of thirty‐three monthsʹ imprisonment. 


 8           Before the trial, Diaz filed a motion to suppress evidence about the 

 9    presence of the gun on Fourth Amendment grounds.  The district court denied 

10    the motion, concluding that the search was a lawful search incident to an arrest 

11    supported by probable cause.  Having thereafter been convicted, Diaz now 

12    appeals that denial, arguing that (1) Officer Aybar lacked probable cause to 

13    arrest and search Diaz for violating New York Cityʹs open‐container law, N.Y.C. 

14    Admin. Code § 10‐125(b), because an apartment‐building stairwell is not a 

15    ʺpublic placeʺ within the meaning of that law, and (2) in any event, the 

16    warrantless search was not a lawful search incident to an arrest because Officer 

17    Aybar did not intend to arrest Diaz when she began the search. 




                                               3 
       
                                                                                             15‐3776‐cr 
                                                                                   United States v. Diaz 
                                                                                                         
 1                  We disagree.  We conclude that Officer Aybar had probable cause to arrest 

 2    Diaz inasmuch as she had a reasonable belief that an apartment‐building 

 3    stairwell is a public place for purposes of the open‐container law and that Diaz 

 4    was violating that law.  And because she had probable cause to arrest Diaz—and 

 5    ultimately did arrest him—the warrantless search was a lawful search incident to 

 6    an arrest, even though Officer Aybar testified that before finding the gun she 

 7    intended only to issue a summons, not to make an arrest. 


 8                                                                   BACKGROUND 

 9                  On the night of March 21, 2015, NYPD Officers Chris Aybar and Jose 

10    Espinal entered a four‐story, twelve‐unit private apartment building located at 

11    584 East 167th Street in New York Cityʹs Borough of the Bronx, to conduct a 

12    floor‐by‐floor patrol as part of the NYPDʹs ʺClean Hallsʺ program,1 pursuant to 

13    which officers enter common spaces in residential buildings with the building 

14    ownerʹs consent in an effort to deter crime, principally drug dealing and 

15    trespassing.  Upon entering the apartment building through the front door, 

                                                                  
         This program has also been referred to as “Operation Clean Halls” and the “Trespass 
          1

      Affidavit Program.”  Ligo v. City of New York, 925 F. Supp. 2d 478, 484‐85, 517 (S.D.N.Y. 
      2013) (explaining that the ʺprogram allows police officers to patrol inside and around 
      thousands of private residential apartment buildings throughout New York Cityʺ 
      (internal quotation marks omitted)). 

                                                                         4 
       
                                                                                             15‐3776‐cr 
                                                                                   United States v. Diaz 
                                                                                                         
 1    which was propped open with a newspaper,  the officers immediately smelled 
                                                                          2



 2    marijuana.   


 3                  They proceeded to climb the stairs to the third‐floor landing, where they 

 4    saw three men: defendant Jose Diaz, Collin Maloney, and Joshua Knox.  Diaz 

 5    was sitting next to a bottle of vodka and holding a red plastic cup.  As Officer 

 6    Aybar approached Diaz, she saw clear liquid in the cup and smelled what 

 7    seemed to be alcohol.  Maloney was also holding a red plastic cup, and Knox was 

 8    holding a lit ʺbluntʺ (marijuana cigarette) in one hand and a box of ʺroachesʺ 

 9    (butts of smoked marijuana cigarettes) in the other. 


10                  Officer Aybar testified that she did not initially intend to arrest Diaz, only 

11    to issue him a summons for violating New Yorkʹs open‐container law,3 which 

12    provides that ʺ[n]o person shall drink or consume an alcoholic beverage, or 

13    possess, with intent to drink or consume, an open container containing an 

14    alcoholic beverage in any public place . . . .ʺ  N.Y.C. Admin. Code § 10‐125(b).  

15    Officer Aybar had previously received training on the open‐container law and 


                                                                  
         The record does not disclose the identity of the person responsible for placing the 
          2

      paper there. 
       3 Officer Aybar also testified that she intended to issue a summons to Maloney for an 

      open‐container offense, and to arrest Knox for marijuana possession.   

                                                                     5 
       
                                                                                         15‐3776‐cr 
                                                                               United States v. Diaz 
                                                                                                     
 1    had issued approximately fifty summonses for open‐container violations, often 

 2    in apartment buildings.4 


 3                  Because Officer Aybar did not feel safe confronting Diaz while he was 

 4    seated, she ordered him to stand against the wall and produce his identification.  

 5    Diaz stood, and then, as if to retrieve something, fumbled with his hands in his 

 6    jacket pockets and rearranged his waistband.  Fearing, because of his 

 7    movements, that her safety was threatened, Officer Aybar frisked Diaz and felt a 

 8    bulge on his jacket.  She opened his jacket pocket and discovered a loaded .380 

 9    caliber Taurus firearm.  She then handcuffed Diaz and transported him to the 

10    police station, where she issued him a summons for the open‐container violation.   


11                  On May 5, 2015, a grand jury returned a single‐count indictment charging 

12    Diaz with possessing a firearm as a previously convicted felon in violation of 18 

13    U.S.C. § 922(g).  Diaz filed a motion to suppress evidence concerning the firearm 

14    on Fourth Amendment grounds.  On July 24, 2015, during an evidentiary hearing 

15    on that motion, Diaz testified that (1) he was not drinking alcohol in the 

16    apartment‐building stairwell; (2) he produced his identification when Officer 


                                                                  
        Officer Aybar had previously arrested open‐container‐law violators who had open 
          4

      warrants.   

                                                                     6 
       
                                                                                          15‐3776‐cr 
                                                                                United States v. Diaz 
                                                                                                      
 1    Aybar asked for it; and (3) Officer Aybar took the jacket (which he was not 

 2    wearing) from him and searched it rather than frisking him.  


 3                  Following the hearing, the district court denied the suppression motion by 

 4    opinion and order dated August 14, 2015.  See United States v. Diaz, 122 F. Supp. 

 5    3d 165, 181 (S.D.N.Y. 2015).  Crediting the officersʹ testimony5 over that of Diaz, 

 6    id. at 168, the district court found that ʺOfficer Aybar indisputably had probable 

 7    cause to believe that Diaz was drinking alcohol or possessing alcohol with intent 

 8    to drink it,ʺ based on Officer Aybarʹs testimony that ʺshe smelled alcoholʺ and 

 9    ʺobserved Diaz holding a red [plastic] cup containing a clear liquid while sitting 

10    in close proximity to an open bottle of vodka,ʺ id. at 173. 
                                                                  
         The district court ʺdecline[d, however,] to credit Officer Aybarʹs testimony in one 
          5

      critical respectʺ:  It explained that ʺ[a]fter the [g]overnmentʹs redirect examination, in 
      response to additional questioning by the Court, Officer Aybar testified that Diaz 
      refused to give his identification to her when asked, telling her that he didnʹt have 
      [identification],ʺ which was ʺpotentially significantʺ because Officer Aybar had 
      previously testified that if an individual who had committed an open‐container 
      violation did not have identification, ʺshe would have to arrest him or her and verify 
      who they were.ʺ  Diaz, 122 F. Supp. 3d at 169 (internal quotation marks omitted).  
      Notwithstanding Officer Aybarʹs testimony, the district court expressly declined to find 
      that Diaz had refused to provide identification because (1) ʺOfficer Aybar did not 
      mention Diazʹs alleged refusal [at any point] until the Courtʹs questionsʺ; and (2) 
      ʺalthough Officer Aybar had testified that she would have had to arrest Diaz for 
      violating the open‐container law if he did not have identification, she unambiguously 
      admitted that it was only after she found the gun in [his] pocket—which indisputably 
      happened after any exchange about identification—that she decided to [] arrest him.ʺ  
      Id. at 170 (internal quotation marks, citations, and brackets omitted). 
       

                                                                     7 
       
                                                                                       15‐3776‐cr 
                                                                             United States v. Diaz 
                                                                                                   
 1          The district court rejected Diazʹs argument that Officer Aybar lacked 

 2    probable cause to arrest him on the ground that an apartment‐building stairwell 

 3    is not a ʺpublic placeʺ within the meaning of the open‐container law.  See id. at 

 4    173‐76.  It noted that ʺa compelling argument [could] certainly be made that the 

 5    common areas of residential buildings do not qualify as public places for 

 6    purposes of the [] law,ʺ but ultimately concluded that it ʺneed not resolve that 

 7    unsettled question of state law because, even if Officer Aybar was mistaken in 

 8    her belief that the stairwell qualified as a ʹpublic placeʹ for purposes of the open‐

 9    container law, her mistake was an objectively reasonable oneʺ that did not violate 

10    the Fourth Amendment.  Id. at 174. 


11          The district court also rejected Diazʹs argument that the search could not 

12    be justified as a search incident to an arrest because Officer Aybar did not intend 

13    to arrest Diaz until after she found the gun.  See id. at 176‐81.  In reaching this 

14    conclusion, it relied on United States v. Ricard, 563 F.2d 45 (2d Cir. 1977), where 

15    we held that a search conducted in similar circumstances was a constitutional 

16    search incident to an arrest, id. at 49.  The district court noted, however, a tension 

17    between Ricard and the Supreme Courtʹs subsequent decision in Knowles v. Iowa, 

18    525 U.S. 113 (1998), in which it held unlawful a search conducted after an officer 


                                                 8 
       
                                                                                             15‐3776‐cr 
                                                                                   United States v. Diaz 
                                                                                                         
 1    had already issued a citation for a traffic infraction.  See Diaz, 122 F. Supp. 3d at 

 2    178‐80 (citing Knowles, 525 U.S. at 117‐19).6 


 3                  After the district court denied Diazʹs motion to suppress, the case 

 4    proceeded to a bench trial on stipulated facts.  On September 11, 2015, Diaz was 

 5    found guilty of possessing a firearm as a previously convicted felon in violation 

 6    of 18 U.S.C. § 922(g).  He received a sentence of thirty‐three monthsʹ 

 7    imprisonment.  This appeal followed. 


 8                                                                   DISCUSSION 

 9                  Diaz appeals from the denial of his motion to suppress evidence 

10    concerning the gun found in his jacket on the grounds that (1) Officer Aybar 

11    lacked probable cause to conduct the search, and (2) in any event, the warrantless 

12    search was not justified as a search incident to an arrest because Officer Aybar 




                                                                  
         The district court ʺswiftly rejectedʺ the governmentʹs alternative theory that the 
          6

      search was justified as a frisk on the basis of reasonable suspicion because, at the time of 
      the search, there were not sufficient facts to establish reasonable suspicion that Diaz was 
      armed and dangerous.  Diaz, 122 F. Supp. 3d at 172 (citing Terry v. Ohio, 392 U.S. 1, 21, 
      27 (1968)). 

                                                                         9 
       
                                                                                              15‐3776‐cr 
                                                                                    United States v. Diaz 
                                                                                                           
 1    did not intend to arrest him when she began the search.  We disagree in both 

 2    respects.7 


 3               I.         Standard of Review 

 4                  ʺOn appeal from a district courtʹs ruling on a motion to suppress evidence, 

 5    we review legal conclusions de novo and findings of fact for clear error.ʺ  United 

 6    States v. Ganias, 824 F.3d 199, 208 (2d Cir. 2016) (en banc) (internal quotation 

 7    marks omitted).  ʺWe also review de novo mixed questions of law and fact,ʺ and 

 8    ʺpay special deference to the district courtʹs factual determinations going to 

 9    witness credibility.ʺ  United States v. Bershchansky, 788 F.3d 102, 108 (2d Cir. 2015) 

10    (emphasis and internal quotation marks omitted). 
                                                                  
         Diaz also challenges his sentence on appeal.  His only argument in this regard is that 
          7

      the district court erroneously concluded that his prior conviction for possession of a 
      sawed‐off shotgun qualified as a ʺcrime of violenceʺ pursuant to the then‐applicable 
      residual clause of section 4B1.2 of the United States Sentencing Guidelines 
      (ʺGuidelinesʺ), U.S.S.G. § 4B1.2(a)(2) (Nov. 2015) (defining a ʺcrime of violenceʺ as an 
      offense that ʺis burglary of a dwelling, arson, or extortion, involves use of explosives, or 
      otherwise involves conduct that presents a serious potential risk of physical injury to anotherʺ 
      (emphasis added)), which he contends is unconstitutionally vague in light of Johnson v. 
      United States, 135 S. Ct. 2551, 2563 (2015) (holding that a nearly identical residual clause 
      in the Armed Career Criminal Act was unconstitutionally vague).  While this appeal 
      was pending, however, the Supreme Court rejected this same argument on the ground 
      that the void‐for‐vagueness doctrine does not apply to the Guidelines.  See Beckles v. 
      United States, 137 S. Ct. 886, 890 (2017); see also id. at 897‐98 (Ginsburg, J., concurring) 
      (explaining her view that, in any event, the residual clause of section 4B1.2 is not 
      unconstitutionally vague as applied to a prior conviction for possession of a sawed‐off 
      shotgun because that offense is explicitly enumerated in the commentary of section 
      4B1.2).  Accordingly, we reject Diazʹs vagueness challenge. 

                                                                     10 
       
                                                                                         15‐3776‐cr 
                                                                               United States v. Diaz 
                                                                                                     
 1        II.      Probable Cause 

 2              Diazʹs first argument fails because at the time of the search, Officer Aybar 

 3    had probable cause to arrest Diaz for a violation of New Yorkʹs open‐container 

 4    law based on a reasonable belief that an apartment‐building stairwell is a public 

 5    place for purposes of that law. 


 6              A police officer ordinarily has probable cause to arrest when he or she 

 7    ʺha[s] knowledge of, or reasonably trustworthy information as to, facts and 

 8    circumstances that are sufficient to warrant a person of reasonable caution in the 

 9    belief that an offense has been or is being committed by the person to be 

10    arrested.ʺ  Manganiello v. City of New York, 612 F.3d 149, 161 (2d Cir. 2010) 

11    (internal quotation marks omitted).  An officerʹs assessment in this regard need 

12    not ʺbe perfectʺ because ʺthe Fourth Amendment allows for some mistakes on 

13    the part of government officials,ʺ including ʺreasonable . . . mistakes of law.ʺ  

14    Heien v. North Carolina, 135 S. Ct. 530, 536 (2014); see also Herring v. United States, 

15    555 U.S. 135, 139 (2009) (ʺWhen a probable‐cause determination was based on 

16    reasonable but mistaken assumptions, the person subjected to search or seizure 

17    has not necessarily been the victim of a constitutional violation.ʺ). 




                                                  11 
       
                                                                                         15‐3776‐cr 
                                                                               United States v. Diaz 
                                                                                                     
 1                  Officer Aybarʹs probable‐cause determination was predicated on the New 

 2    York open‐container law, which provides that ʺ[n]o person shall drink or 

 3    consume an alcoholic beverage, or possess, with intent to drink or consume, an 

 4    open container containing an alcoholic beverage in any public place,ʺ N.Y.C. 

 5    Admin. Code § 10‐125(b),8 where ʺpublic placeʺ is defined, in pertinent part, as 

 6    ʺ[a] place to which the public or a substantial group of persons has access, 

 7    including, but not limited to, any highway, street, road, sidewalk, parking area, 

 8    shopping area, place of amusement, playground, park or beach located within 

 9    the city,ʺ id. § 10‐125(a)(2).  Diaz argues that the apartment‐building stairwell 

10    where he was found with an open container of alcohol is not a ʺpublic placeʺ 

11    because, although it is a common area, it is located within a locked residential 

12    building.9  In his view, canons of construction such as ejusdem generis and noscitur 

13    a sociis support his construction of the open‐container law.  But as the district 

14    court correctly acknowledged, Diaz, 122 F. Supp. 3d at 174‐75, the question 

15    presented here is not whether a common area of an apartment such as a stairwell 
                                                                  
          There is an exception to the open‐container prohibition for ʺa block party, feast or 
          8

      similar function for which a permit has been obtained.ʺ  N.Y.C. Admin. Code § 10‐
      125(b).  The exception does not apply here. 
        9 The buildingʹs owner permitted NYPD officers to enter the property pursuant to the 

      ʺClean Hallsʺ program.  Although likely less pertinent, at the time the officers entered 
      the apartment building, the front door was propped open with a newspaper.  

                                                                     12 
       
                                                                                         15‐3776‐cr 
                                                                               United States v. Diaz 
                                                                                                     
 1    constitutes a public place within the meaning of the open‐container law, but only 

 2    whether Officer Aybar had an objectively reasonable belief that it so qualified. 


 3                  The Supreme Courtʹs decision in Heien provides clear guidance in this 

 4    regard.  There, two North Carolina police officers found cocaine in a vehicle they 

 5    had stopped because one of its two tail lights was inoperative, which the officers 

 6    believed to be a violation of state law.  Heien, 135 S. Ct. at 534, 540.  This belief 

 7    turned out to be mistaken; on appeal, a state appellate court determined that the 

 8    applicable state law required only one working tail light.  Id. at 535, 540.  The 

 9    Supreme Court held that the stop (and subsequent search), although premised 

10    on an erroneous understanding of the traffic law, was nonetheless constitutional 

11    because ʺreasonable suspicion can rest on a mistaken understanding of the scope 

12    of a legal prohibition,ʺ id. at 536, so long as that mistaken understanding was 

13    ʺobjectively reasonable,ʺ id. at 539 (emphasis omitted).10  That was so in Heien 

14    because, at the time of the stop, the North Carolina tail‐light law was ambiguous, 



                                                                  
          The Heien principle accommodates ʺthe reality that an officer may suddenly confront 
          10

      a situation in the field as to which the application of a statute is unclear—however clear 
      it may later become.ʺ  Heien, 135 S. Ct. at 539 (internal quotation marks omitted).  For 
      example, ʺ[a] law prohibiting ʹvehiclesʹ in the park either covers Segways or not, but an 
      officer will nevertheless have to make a quick decision on the law the first time one 
      whizzes by.ʺ  Id. (citation omitted). 

                                                                     13 
       
                                                                                               15‐3776‐cr 
                                                                                     United States v. Diaz 
                                                                                                           
 1    and the stateʹs appellate courts had not previously resolved the ambiguity.  See 

 2    id. at 540. 


 3                  The test for whether an officerʹs mistake of law was objectively reasonable 

 4    ʺis not as forgiving as the one employed in the distinct context of deciding 

 5    whether an officer is entitled to qualified immunity,ʺ id. at 539, often where a 

 6    party brings a claim under Bivens11 or 42 U.S.C. § 1983 for a violation of their 

 7    constitutional rights.  Cf. Heien, 135 S. Ct. at 539‐40 (ʺ[A]n officer can gain no 

 8    Fourth Amendment advantage through a sloppy study of the laws he is duty‐

 9    bound to enforce.ʺ).  Indeed, as Justice Kagan explained in her concurring 

10    opinion in Heien, ʺthe test is satisfied [only] when the law at issue is so doubtful 

11    in construction that a reasonable judge could agree with the officerʹs view.ʺ  Id. at 

12    541 (Kagan, J., concurring) (internal quotation marks omitted); see also United 

13    States v. Stanbridge, 813 F.3d 1032, 1037 (7th Cir. 2016) (concluding that statutory 

14    ambiguity is a prerequisite to a determination that an officerʹs mistake of law 




                                                                  
          11    Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971). 

                                                                     14 
       
                                                                                           15‐3776‐cr 
                                                                                 United States v. Diaz 
                                                                                                       
 1    was objectively reasonable); United States v. Alvarado‐Zarza, 782 F.3d 246, 250 (5th 

 2    Cir. 2015) (same).12 


 3                  We think that Officer Aybarʹs belief that the apartment‐building stairwell 

 4    qualified as a ʺpublic placeʺ within the meaning of the open‐container law was 

 5    an objectively reasonable prediction of the scope of the law when it was made.  

 6    As in Heien, her assessment was premised on a reasonable interpretation of an 

 7    ambiguous state law, the scope of which had not yet been clarified.  Even now, 

 8    the New York Court of Appeals has not addressed whether a common area 

 9    inside an apartment building is a ʺpublic placeʺ within the meaning of the open‐

10    container law, and the other New York courts that have done so have reached 

11    conflicting conclusions.  Compare People v. Medina, 16 Misc. 3d 382, 389, 842 

                                                                  
          In this respect, the label ʺmistake of lawʺ may be a misnomer that could lead to 
          12

      confusion.  The notion of a mistake seems to presuppose that the legal question was 
      already settled, yet it is only when the legal question is unsettled that an officerʹs 
      erroneous assessment of the law can be objectively reasonable.  It may be useful, 
      therefore, to think of such an assessment instead as an inaccurate prediction of law.  In 
      this light, the question is whether the officerʹs prediction as to the scope of the 
      ambiguous law at issue was objectively reasonable—even if ultimately mistaken—such 
      that a reasonable judge could have accepted it at the time it was made in light of the 
      statutory text and the available judicial interpretations of that text.  Formulated this 
      way, the Heien principle has echoes of a defendantʹs due‐process right to fair warning of 
      the crime for which he or she is punished.  See Bouie v. City of Columbia, 378 U.S. 347, 354 
      (1964) (ʺIf a judicial construction of a criminal statute is unexpected and indefensible by 
      reference to the law which had been expressed prior to the conduct in issue, it must not 
      be given retroactive effect.ʺ (internal quotation marks omitted)).   

                                                                     15 
       
                                                                                           15‐3776‐cr 
                                                                                 United States v. Diaz 
                                                                                                       
 1    N.Y.S.2d 227, 232, (Sup. Ct. Bronx Cty. 2007) (concluding that an apartment‐

 2    building lobby is a ʺpublic placeʺ for purposes of the open‐container law), with 

 3    People v. Chavez, 41 Misc. 3d 526, 533‐34, 972 N.Y.S.2d 858, 862‐63, (Crim. Ct. 

 4    Bronx Cty. 2013) (concluding that an apartment‐building elevator is not a ʺpublic 

 5    placeʺ within the meaning of the open‐container law); see also United States v. 

 6    Brown, No. 07‐CV‐232 (JBW), 2007 WL 2121883, at *2‐4, 2007 U.S. Dist. LEXIS 

 7    54057, at *6‐8 (E.D.N.Y. July 25, 2007) (relying on Medina to conclude that a 

 8    bodega is a ʺpublic placeʺ within the meaning of the open‐container law).  In 

 9    light of these conflicting precedents, Officer Aybarʹs belief that an apartment‐

10    building stairwell is a public place within the meaning of the open‐container law 

11    was a reasonable, even if mistaken, assessment of the scope of that law at the 

12    time it was made.  Thus, contrary to Diazʹs contention, Officer Aybar had 

13    probable cause to believe that Diaz had violated the open‐container law.13   


                                                                  
          We acknowledge that applying the Heien principle may come at a cost:  It may 
          13

      ʺha[ve] the perverse effect of preventing or delaying the clarification of the lawʺ 
      inasmuch as ʺcourts need not interpret statutory language but can instead simply 
      decide whether an officerʹs interpretation was reasonable[,]ʺ a ʺresult [that] is bad for 
      citizens, who need to know their rights and responsibilities, and . . . bad for police, who 
      would benefit from clearer direction.ʺ  Heien, 135 S. Ct. at 544 (Sotomayor, J., 
      dissenting); see also Josh Bowers, Annoy No Cop, 166 PENN L. REV. (forthcoming 2017), at 
      *34‐35, available at https://ssrn.com/abstract=2928283 (last visited Mar. 22, 2017) (arguing 
      that the effect of Heien is asymmetrical such that it harms citizens while it benefits 
       
                                                                     16 
       
                                                                                                                                                                           15‐3776‐cr 
                                                                                                                                                                 United States v. Diaz 
                                                                                                                                                                                                     
 1           III.           Search Incident to an Arrest 

 2                  Diaz next contends that the search was not a lawful search incident to an 

 3    arrest because, at the time of the search, Officer Aybar did not intend to arrest 

 4    Diaz and would not have ultimately done so had she not discovered the gun as a 

 5    fruit of the search.  We are not persuaded. 


 6                  The search‐incident‐to‐arrest doctrine is an exception to the general 

 7    requirement that an officer must obtain a judicial warrant supported by probable 

 8    cause before conducting a search.  See Riley v. California, 134 S. Ct. 2473, 2482 

 9    (2014) (recognizing a search incident to an arrest as a ʺspecific exceptionʺ to the 

10    Fourth Amendmentʹs warrant requirement).  It serves two interests: ʺprotecting 

11    arresting officers and safeguarding any evidence of the offense of arrest that an 

12    arrestee might conceal or destroy.ʺ  Arizona v. Gant, 556 U.S. 332, 339 (2009).  

13    These interests are not evaluated on a case‐by‐case basis, but are assumed to be 

14    present whenever an officer is justified in making an arrest.  Riley, 134 S. Ct. at 

15    2483.  It makes no difference whether the search occurs before or after the arrest, 

16    see Rawlings v. Kentucky, 448 U.S. 98, 111 (1980), so long as it is ʺsubstantially 

                                                                                                                                                                                                      
      officers).  We make no attempt here to clarify the ambiguity in the open‐container law 
      because it is a question of state law, the resolution of which is unnecessary to our 
      conclusion.   

                                                                                                  17 
       
                                                                                          15‐3776‐cr 
                                                                                United States v. Diaz 
                                                                                                      
 1    contemporaneous with the arrest and is confined to the immediate vicinity of the 

 2    arrest,ʺ Shipley v. California, 395 U.S. 818, 819 (1969) (internal quotation marks 

 3    omitted). 


 4           In United States v. Ricard, 563 F.2d 45 (2d Cir. 1977), we squarely addressed 

 5    whether a search incident to an arrest can be justified where an officer did not 

 6    intend to make an arrest prior to conducting the search, see id. at 48.  The officer 

 7    there did not initially intend to arrest a driver stopped for speeding, but after a 

 8    search of a small tinfoil packet revealed cocaine, the officer made an arrest.  Id. at 

 9    48‐49.  We held that the search was lawful because the officer had probable cause 

10    to arrest the defendant for speeding, regardless of whether or not the officer 

11    intended to arrest the defendant before discovering the cocaine.  Id. at 49 

12    (explaining that, although ʺthe contested search was actually the cause of [the 

13    defendantʹs] arrest[,] . . . the fact that [the officer] had cause to arrest [the 

14    defendant] for speeding, even if he initially determined not to do so, was a 

15    sufficient predicate for a full search [incident to an arrest]ʺ). 


16           Diaz has conceded that Ricard controls if it continues to be precedential 

17    and therefore binding on us, but contends that it does not remain binding 

18    precedent in light of the Supreme Courtʹs decision in Knowles v. Iowa, 525 U.S. 113 


                                                  18 
       
                                                                                         15‐3776‐cr 
                                                                               United States v. Diaz 
                                                                                                     
 1    (1998).  There, a police officer, who had probable cause to arrest a defendant 

 2    stopped for speeding, issued a citation for the speeding violation before 

 3    conducting a full search of the car that revealed marijuana, prompting an arrest.  

 4    Id. at 114.  The Supreme Court held that the arrest could not be justified as a 

 5    search incident to an arrest.  Id. at 117‐19.  Although it acknowledged ʺthat the 

 6    authority to conduct a full field search as incident to arrest [is] a bright‐line ruleʺ 

 7    that is ʺbased on the concern for officer safety and destruction or loss of evidence, 

 8    but which d[oes] not depend in every case upon the existence of either concern,ʺ 

 9    id. at 118 (internal quotation marks), the Court ʺdecline[d]ʺ to ʺextend that 

10    ʹbright‐line ruleʹ to a situation where the concern for officer safety is not present 

11    to the same extent and the concern for destruction or loss of evidence is not 

12    present at all,ʺ namely where a citation for speeding had already been issued 

13    during a routine traffic stop, id. at 118‐19; see also id. at 117‐18 (explaining that 

14    ʺ[t]he threat to officer safety from issuing a traffic citation . . . [was] a good deal 

15    less than in the case of a custodial arrest,ʺ and that the need‐to‐preserve‐evidence 

16    rationale was not implicated because ʺ[o]nce [the defendant] was stopped for 




                                                 19 
       
                                                                                            15‐3776‐cr 
                                                                                  United States v. Diaz 
                                                                                                        
 1    speeding and issued a citation, all the evidence necessary to prosecute that 

 2    offense had been obtainedʺ).14 


 3                  Knowles can in some respects be likened to Ricard.  The officers in both 

 4    cases had probable cause to arrest the defendants for speeding but initially 

 5    elected not to do so, and then proceeded to conduct searches that revealed 

 6    evidence of crimes for which the defendants were ultimately arrested.  But 

 7    critically, the search in Knowles occurred after the officer had completed the traffic 

 8    stop by issuing a citation, whereas the search in Ricard (and the case at bar) 

 9    occurred before any such event took place.  It thus remained uncertain in Ricard 

10    (and here) whether the encounter would lead to an arrest; the dangers to the 

11    officer that accompany the prospect of arrest therefore remained present.  See 

12    Knowles, 525 U.S. at 117 (explaining that ʺ[t]he danger to the police officer flows 

13    from the fact of arrest, and its attendant proximity, stress, and uncertaintyʺ 


                                                                  
          As Diaz notes, the Sixth and Ninth Circuits have cited Knowles for the proposition 
          14

      that there can be no search or seizure incident to an arrest unless an arrest is made.  See 
      Menotti v. City of Seattle, 409 F.3d 1113, 1153 (9th Cir. 2005) (ʺHad [the defendant] been 
      arrested, ample precedent would permit a search or seizure incident to arrest.ʺ (internal 
      quotation marks omitted)); Bennett v. City of Eastpointe, 410 F.3d 810, 824 (6th Cir. 2005) 
      (ʺThe mere fact that an officer has the authority to arrest an individual does not, and 
      never has, automatically permitted the officer to conduct a pat‐down search should he 
      choose not to effectuate the arrest.ʺ (emphasis in original)).  But those cases are of no 
      help to Diaz, who was in fact arrested. 

                                                                     20 
       
                                                                                        15‐3776‐cr 
                                                                              United States v. Diaz 
                                                                                                    
 1    (internal quotation marks omitted)).  In Knowles, by contrast, those dangers had 

 2    virtually vanished by the time the officer issued the citation, which extinguished 

 3    the prospect of an arrest.  We therefore do not understand Knowles to foreclose a 

 4    search incident to an arrest in circumstances where, as in Ricard and the case 

 5    before us, an officer has not yet issued a citation and ultimately makes a lawful 

 6    arrest after conducting a search, regardless of whether or not the officer intended 

 7    to do so prior to the search.  Where there is a basis for an arrest, an officer has 

 8    reason to be concerned for her safety until she issues a citation and the stop ends.  

 9    Cf. Rodriguez v. United States, 135 S. Ct. 1609, 1612 (2015) (“A seizure justified only 

10    by a police‐observed traffic violation . . . becomes unlawful if it is prolonged 

11    beyond the time reasonably required to complete the mission of issuing a ticket 

12    for the violation.” (internal quotation marks and brackets omitted)). 


13          Our conclusion comports with those of other circuits addressing the scope 

14    of Knowles.  See, e.g., United States v. Chauncey, 420 F.3d 864, 872 (8th Cir. 2005) 

15    (rejecting the defendantʹs ʺattempt[] to liken his case to Knowlesʺ because 

16    ʺ[w]hatever the officerʹs subjective intention, [] the record does not show that the 

17    officer had completed the traffic stop by the time he made a formal arrestʺ); 

18    United States v. Bookhardt, 277 F.3d 558, 566 (D.C. Cir. 2002) (limiting Knowles to 


                                                 21 
       
                                                                                        15‐3776‐cr 
                                                                              United States v. Diaz 
                                                                                                    
 1    circumstances where ʺ[an] officer [with] probable cause to make an arrest . . . 

 2    issues a citation instead of arresting the defendantʺ); see also United States v. 

 3    Williams, 170 F. Appʹx 399, 405 (6th Cir. 2006) (unpublished opinion) (concluding 

 4    that there is a ʺsignificant difference between Knowles and the present caseʺ 

 5    because ʺ[i]n Knowles, the officers issued the defendant a citation before they 

 6    searched the vehicleʺ (emphasis in original)). 


 7          Arguing otherwise, Diaz asserts that Knowles stands for a broader 

 8    proposition that overrules Ricard:  An officer may conduct a search incident to an 

 9    arrest only if she has already made an arrest or an arrest is impending.  In 

10    support of this interpretation, he points to a recent New York Court of Appeals 

11    decision addressing the scope of Knowles.  See People v. Reid, 24 N.Y.3d 615, 26 

12    N.E.3d 237, 2 N.Y.S.3d 409 (2014).  There, an officer who had probable cause to 

13    arrest a driver for driving while intoxicated ordered the driver out of the car, 

14    patted him down, discovered a switchblade knife, and arrested him for criminal 

15    possession of a weapon.  Id. at 618, 26 N.E.3d at 238, 2 N.Y.S.3d at 410.  The 

16    officer testified that he did not initially intend to arrest the driver, but decided to 

17    do so only after he found knife.  Id.  Relying on Knowles, the court held that the 

18    search was unconstitutional on the ground that ʺto say that the search was 


                                                 22 
       
                                                                                        15‐3776‐cr 
                                                                              United States v. Diaz 
                                                                                                    
 1    incident to arrest does not make senseʺ where ʺbut for the search there would 

 2    have been no arrest at all.ʺ  Id. at 619, 26 N.E.3d at 239, 2 N.Y.S.3d at 411. 


 3          We think his rationale is mistaken for two reasons.  First, it ignores that an 

 4    officer who stops a person to issue a citation faces an evolving situation.  As 

 5    events develop and new information becomes available—the presence of a gun, 

 6    for example—a police officer is entitled to change her course of action.  Cf. 

 7    Graham v. Connor, 490 U.S. 386, 396‐97 (1989) (“The calculus of reasonableness 

 8    must embody allowance for the fact that police officers are often forced to make 

 9    split‐second judgments[ ]in circumstances that are tense, uncertain, and rapidly 

10    evolving. . . .”).  Second, it appears to require a court to consider the officerʹs 

11    intent at the time of arrest, an inquiry at odds with the Supreme Courtʹs 

12    ʺrepeated[] reject[ion of] a subjective approachʺ in the Fourth Amendment 

13    context.  Fernandez v. California, 134 S. Ct. 1126, 1134 (2014) (internal quotation 

14    marks omitted); see also Kentucky v. King, 563 U.S. 452, 464 (2011) (ʺ[W]e have 

15    never held, outside limited contexts such as an inventory search or 

16    administrative inspection . . . , that an officerʹs motive invalidates objectively 

17    justifiable behavior under the Fourth Amendment.ʺ (ellipsis in original) (internal 

18    quotation marks omitted)). 


                                                 23 
       
                                                                                        15‐3776‐cr 
                                                                              United States v. Diaz 
                                                                                                    
 1          Diaz insists that no subjective inquiry is necessary to determine whether 

 2    an arrest was occurring or about to occur at the time of the search.  That 

 3    question, in his view, can be answered on a case‐by‐case basis by looking only to 

 4    objective evidence such as, inter alia, an officerʹs contemporaneous statements, 

 5    the length of any pre‐search detention, the issuance of a citation, calls for backup, 

 6    the presence or absence of handcuffs, and the treatment of similarly situated 

 7    suspects at the scene. 


 8          But even if limited to objective evidence, the case‐by‐case approach runs 

 9    counter to the principle ʺthat the authority to conduct a full field search as 

10    incident to arrest [is] a bright‐line rule.ʺ  Knowles, 525 U.S. at 118 (internal 

11    quotation marks omitted).  The Supreme Court has long recognized that in the 

12    Fourth Amendment context, there is ʺ[a] need for [] bright‐line constitutional 

13    standard[s],ʺ Virginia v. Moore, 553 U.S. 164, 175 (2008), which advance the 

14    ʺessential interest in readily administrable rules,ʺ Atwater v. City of Lago Vista, 532 

15    U.S. 318, 347 (2001).  This interest undergirds the well‐settled principle that 

16    searches incident to arrest are categorically justified and do not require ʺcase‐by‐

17    case adjudicationʺ of their safety and evidentiary bases.  United States v. Robinson, 

18    414 U.S. 218, 235 (1973). 


                                                 24 
       
                                                                                           15‐3776‐cr 
                                                                                 United States v. Diaz 
                                                                                                       
1                  Thus, we conclude that, contrary to the Reid courtʹs interpretation, Knowles 

2    does not require case‐by‐case determinations as to whether or not an arrest was 

3    impending at the time of the search; it instead stands for the proposition that the 

4    bright‐line search‐incident‐to‐arrest doctrine does not apply where an officer has 

5    completed the encounter by issuing a citation instead of making an arrest.15  That 

6    proposition of law has no bearing on Ricard, which therefore remains binding 

7    precedent that controls our analysis of this appeal.  Accordingly, Officer Aybarʹs 

                                                                 
         Diaz also points to a recent decision by the California Supreme Court, People v. 
         15

     Macabeo, 1 Cal. 5th 1206, 384 P.3d 1189, 211 Cal. Rptr. 3d 34 (2016), as further support for 
     his contention that a search incident to an arrest is not justified where there is no actual 
     or impending arrest at the time of the search.  In Macabeo, police officers stopped the 
     defendant for riding a bicycle through a stop sign, an infraction under California law; 
     during the stop, they seized his cell phone, found child pornography, and arrested him 
     on that basis.  See id. at 1210‐12, 384 P.3d at 1191‐92, 211 Cal. Rptr. 3d at 36‐38.  Relying 
     on Knowles, the California Supreme Court concluded that the cell‐phone search was not 
     a valid search incident to an arrest because (1) under California state law, officers could 
     only issue a citation—not make an arrest—for the stop‐sign infraction, and (2) there was 
     no ʺobjective indicia to suggest . . . that the officers would have arrested [the] defendant 
     [for the stop‐sign infraction].ʺ  Id. at 1219, 384 P.3d at 1197, 211 Cal. Rptr. 3d at 43‐44.  
     Even assuming Macabeo is persuasive, and we are not without our doubts, it is 
     inapplicable here:  The state law there did not authorize the officers to arrest the 
     defendant for the stop‐sign infraction, id., whereas here, no New York law prohibited 
     Officer Aybar from arresting Diaz for the open‐container violation.  Moreover, the 
     analytical framework of Macabeo can be distinguished from our analysis here because 
     the California Supreme Court was not faced with a precedent, like Ricard, holding that a 
     search incident to an arrest is justified where an officer had probable cause to arrest the 
     individual and ultimately made an arrest, even if he or she did not intend to make the 
     arrest at the time of the search.  See Ricard, 563 F.2d at 48‐49.  Indeed, the Macabeo court 
     addressed the question as a matter of first impression in light of Knowles, whereas we 
     must apply Ricard, which we conclude remains binding precedent after Knowles. 

                                                                    25 
      
                                                                                               15‐3776‐cr 
                                                                                     United States v. Diaz 
                                                                                                           
 1    search of Diaz was a valid search incident to an arrest, despite the fact that she 

 2    did not intend to arrest him when she began the search.  See Ricard, 563 F.2d at 

 3    48‐49.16 


 4                                                                   *    *     * 


 5                  In sum, we conclude that in the context of the facts of the case at bar, an 

 6    officer like Officer Abyar, who has probable cause to believe that a person has 

 7    committed a crime, may lawfully search that person pursuant to the search‐

 8    incident‐to‐arrest doctrine, provided that a ʺformal arrest follow[s] quickly on 

 9    the heels ofʺ the frisk.  Rawlings, 448 U.S. at 111.  It was irrelevant whether, at the 

10    time of the search, Officer Aybar intended to arrest Diaz or merely to issue him a 

11    citation. 


12                                                                   CONCLUSION 

13                  For the foregoing reasons, we AFFIRM the judgment of the district court. 




                                                                  
         We do not address whether the search was a lawful Terry search because we 
          16

      conclude that the search was a lawful search incident to an arrest. 

                                                                          26